Citation Nr: 1811858	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for chronic fatigue syndrome, claimed as Gulf War syndrome.

3.  Entitlement to service connection for skin cancer, claimed as Gulf War syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran raised the issue of entitlement to service connection for "Gulf War syndrome" in a December 2011 supplemental claim.  In December 2012, he reported fatigue and skin cancer, in connection with his "Gulf War syndrome" claim.  The July 2014 statement of the case adjudicated a single issue of service connection for chronic fatigue syndrome and skin cancer as a result of Gulf War illness.  In the interest of clarity and efficiency, the Board finds that the chronic fatigue syndrome and skin cancer should be two separate issues.  The Board has recharacterized the issues on appeal to reflect this determination.

The Veteran's appeal originally included the issue of whether a reduction in the rating for degenerative joint disease of the right knee was proper.  See 12/17/2012, VA 21-4138 Statement In Support of Claim.  Nonetheless, the RO, in a July 2014 rating decision, restored the previously reduced rating for degenerative joint disease of the right knee.  This was a full grant of the benefit sought.  Accordingly, the propriety of the rating reduction is no longer on appellate status.

In December 2017, the Veteran testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issues of service connection for erectile dysfunction and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has chronic fatigue syndrome, an undiagnosed illness, or a medically unexplained chronic multi symptom illness.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in March 2012, prior to the initial adjudication of his claim.  

VA treatment records were last associated with the claims file in June 2015.  There is no argument or indication that the Veteran's disability picture, as it relates to his claimed fatigue, has changed since June 2015.  Further, as discussed below, the Veteran's fatigue is attributable to an already service-connected disability.  As such, the Board finds that it is in position to adjudicate the present claim.  A remand for the sole purposes of obtaining any VA treatment records since June 2015 is unlikely to affect the outcome of the claim and would only serve to delay its adjudication.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran underwent VA examinations in March 2014 to determine the nature and etiology of his claimed disability.  As discussed below, the Veteran has indirectly questioned the findings of the March 2014 VA examiner.  While the Board acknowledges that Veteran's disagreement with the examiner's medical diagnosis, the Veteran is not competent to question the adequacy of the examiner's thought process, as this would require medical expertise.  See DD Form 214s; Otherwise, 06/10/2015 VA Form 21-8940.  There is no indication that the VA examination was inadequate.  Further, the Board finds that the medical findings of the VA examiner are worthy of a high probative value.

As such, the Board will proceed to the merits, as discussed next.  

II.  Analysis

The Veteran raised the issue of entitlement to service connection for "Gulf War syndrome" in a December 2011 supplemental claim.  In December 2012, he reported fatigue, in connection with his Gulf War syndrome claim.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illness (MUCMI) is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Section 3.317(a)(2)(ii) defines a MUCMI as "a diagnosed illness without conclusive pathophysiology or etiology" and further states that "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained."  Goodman v. Shulkin, 870 F.3d 1383, 1384 n.1 (Fed. Cir. 2017).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").

Here, the Veteran had naval service in the Persian Gulf from December 1990 to June 1991 and from December 1993 to March 1994.  This qualifies him as a Persian Gulf War veteran for purposes of 38 C.F.R. § 3.317.

The Veteran has reported a history of fatigue that started in service and has gotten progressively worse.  See December 2017 Board hearing transcript.  He described current symptoms as a feeling of "being locked in an unfunctional (sic) body."  Id. at 15.  At the Board hearing, a friend and neighbor of the Veteran attested to the Veteran's inability to "get up and do things."  

The record reflects that Veteran underwent a VA examination for his claimed Gulf War illness in 2011 and in 2014.  The Veteran denied a diagnosis of chronic fatigue disorder.  He reported lack of energy/motivation to do things.  He also reported insomnia, which he associated with his mental health disability.  The examiner determined that the Veteran does not have a diagnosis of chronic fatigue syndrome.  Rather, the examiner diagnosed insomnia secondary to bipolar disorder or PTSD, resulting in decreased energy.

At his Board hearing, the Veteran asserted that his fatigue is physical rather than mental.  He also indicated that records from 2003 referenced "daily pain, weakness, fatigability, and lack of endurance."  By this, the Board determines that the Veteran is referring to a VA examination report (dated in March 2003 from an examination in February 2003), which notes that the Veteran had daily pain, weakness, fatigability, and lack of endurance.  This observation, however, refers specifically to the Veteran's neck.  (The record reflects that the Veteran is service-connected for chronic neck strain.)  As such, the Board finds this observation is accounted for and is not relevant to the present fatigue-related claim.

After reviewing the pertinent medical and lay evidence, the Board finds that the weight of the evidence fails to show that the Veteran has chronic fatigue syndrome.  Rather, a VA examiner has concluded that the Veteran experiences decreased energy due to insomnia, which is in turn due to the Veteran's service-connected PTSD.  The Board acknowledges the Veteran's assertion that his fatigue is a disability in and of itself, separate from his PTSD.  However, as noted above, he is not competent to provide a clinical diagnosis for his observable symptoms, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board places no weight on the Veteran's etiological opinion.  Furthermore, the competent medical evidence indicates that the Veteran's claimed fatigue is a symptom indirectly attributable to a specific clinical diagnosis, in this case, the Veteran's mental health disability.  Insofar as the fatigue is a symptom of the service-connected PTSD, it is contemplated by the rating assigned for PTSD.  (The Board notes that the Veteran's service-connected PTSD is currently rated as 70 percent disabling and that his PTSD was the basis for a grant of TDIU.  See September 2015 rating decision.)

In sum, the most probative evidence shows that the Veteran does not have chronic fatigue syndrome, an undiagnosed illness, or any other medically unexplained chronic multi symptom illness.  Rather, the most probative evidence supports a finding that the Veteran's fatigue is a tangential symptom of his PTSD.  In the absence of a separate current disability that accounts for the Veteran's claimed fatigue, further analysis is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim of service connection for chronic fatigue syndrome is denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

The Veteran seeks service connection for ED.  An April 2012 VA examination shows a diagnosis of ED since 2008.  The Veteran asserts that his ED had its onset in service.  At his Board hearing, he testified that he last had sexual intercourse in 1993.  He also reported a history of marital/intimacy issues, to include treatment.  He believes that these issues might be related to physical separation due to extended periods of deployment.  He also believes that his ED might be secondary to his service-connected PTSD.  The April 2012 VA examiner opined that the Veteran's ED is less likely than not related to service.  This opinion appears to have been based on the absence of documented ED treatment in service.  Moreover, the examiner did not address the Veteran's report of sexual/intimacy issues since at least 1993.  For these reasons, an adequate opinion is not of record.  In addition, 
VA has not requested a VA opinion as to whether the Veteran's ED was caused or aggravated by a service-connected disability, in particular, his PTSD.

The Veteran has a diagnosis of melanoma in situ.  See March 2014 VA examination.  He believes that this disorder is related to hazardous environmental exposure during service in Southwest Asia.  He asserts that he was exposed to depleted uranium during his service as operator of a close-in weapon system (CIWS).  Military personnel records reflect that the Veteran was a fire controlman first class (surface warfare) and that he served as a NATO Sea Sparrow Surface Missile System Two Work Center Supervisor, Operations Department, aboard the USS Independence (CV-62), from December 1993 to February 1994, while deployed to the Western Pacific Ocean and the Arabian Gulf, service for which he received a Navy Achievement Medal.  A March 1999 FOIA response from the Department of the Navy indicates that the Navy used depleted uranium 20mm munitions in the Phalanx CIWS.  See Letter dated March 29, 1999, available at http://www.doncio.navy.mil/uploads/Depleted%20Uranium.pdf.  Further research indicates that the USS Independence had a Phalanx CIWS.  See National Archives Catalog, "A Mark 15 20 mm Phalanx close-in weapons system (CIWS) is test fired aboard the aircraft carrier USS INDEPENDENCE (CV 62)," available at https://catalog.archives.gov/id/6452565; see also Wikipedia, "USS Independence (CV-62)," available at https://en.wikipedia.org/wiki/USS_Independence_(CV-62).  In view of this and the Veteran's testimony, the Board finds that it is likely that the Veteran had exposure to depleted uranium 20mm munitions as part of his places, types, and circumstances of his active service.  38 U.S.C. § 1154(a).  The Veteran has also reported exposure to asbestos.  See 12/01/2017, Board hearing transcript at 12.  A November 1995 medical surveillance questionnaire reflects that the Veteran was exposed to asbestos and red lead between 1979 and 1987.

Based on the above, the Board finds that additional development is necessary.  First, VA should contact the appropriate sources and request any available records concerning the Veteran's exposure to depleted uranium ammunition.  Any such records should be forward to the appropriate authority for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  Once this has been accomplished, VA should obtain a VA medical opinion as to whether the Veteran's melanoma is related to service, to include exposure to depleted uranium ammunition, asbestos, and red lead.

Finally, the Board notes that VA treatment records were last associated with the claims file in June 2015.  On remand, VA should obtain any outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Contact the appropriate sources and request any available records concerning the Veteran's exposure to depleted uranium ammunition.  Any such records should be forward to the appropriate authority for preparation of a dose estimate, to the extent feasible, based on reliable methodologies.  

3.  After completing step #1 and #2, ask the appropriate medical profession to provide a medical opinion as to the etiology of the Veteran's skin cancer.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's skin cancer is related to service?  Please address whether the Veteran's skin cancer is secondary to hazardous exposure in service, specifically, to (1) depleted uranium ammunition, (2) asbestos, and 
(3) red lead.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Additionally, ask a mental health specialist to provide a medical opinion as to the etiology of the Veteran's erectile dysfunction.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's erectile dysfunction first manifested in service?  Please consider and address the Veteran's statement that he last had sexual intercourse in 1993, along with his reported history of marital/intimacy issues.

If not, is it at least as likely as not that the Veteran's erectile dysfunction is proximately due to one or more service-connected disabilities, to include any medications take for those disabilities?  

If not, then is it at least as likely as not that the erectile dysfunction has been aggravated (worsened beyond it natural progression) by one or more service-connected disabilities?  Please address the Veteran's contention that his erectile dysfunction is secondary to his service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.



	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


